Citation Nr: 1221900	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  12-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from July 1944 to June 1946.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2010 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background and Analysis

The Veteran asserts that he is entitled to TDIU benefits.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Service connection is in effect for the following disabilities: hearing loss (50 percent disabling, effective May 11, 2009); and tinnitus (10 percent disabling, effective May 11, 2009).  Effective May 11, 2009, the Veteran's combined total disability rating was 60 percent.  Therefore, the Veteran meets the minimum criteria for consideration of TDIU from May 11, 2009 (finding that the Veteran's service-connected disabilities result from a common etiology and, therefore, are a single disability for the purpose of determining TDIU eligibility.  See 38 C.F.R. § 4.16(a); July 2010 rating decision.  

The Veteran presented to a VA medical facility in October 2009 for a routine appointment.  It was noted that the Veteran was a retired sheet metal estimator and draftsman.  The Veteran retired in 1989, but performed heating and air conditioning service work to keep active.  

The Veteran filed the current TDIU claim in May 2010.  According to the Veteran, his service-connected hearing loss and tinnitus prevented him from securing or following any substantially gainful occupation.  He received periodic treatment for these disabilities.  The Veteran last worked as a sheet metal estimator in 1989 and identified that year as the date on which he was too disabled to work.  The Veteran denied leaving his last job because of his disabilities and also stated that he had not attempted to obtain employment since he became too disabled to work.  The Veteran expressed the opinion, however, that no employer would hire him because of the severity of his service-connected disabilities.  It was also noted that the Veteran completed the 8th grade.  Efforts to obtain pertinent records from the Veteran's previous employers were unsuccessful, in part because the Veteran stated that they were out of business.

The Veteran also received Social Security Disability benefits.  Correspondence from the Social Security Administration dated July 2010 indicated, however, that the medical records pertaining to the Veteran's claim were destroyed.      

J.D., MS, CCC-A, submitted a statement in support of the Veteran's claim dated August 2010.  J.D. stated that recent audiological test results revealed moderate to profound bilateral sensorineural hearing loss.  Word recognition was described as poor bilaterally.  According to J.D., the Veteran's severe hearing loss and tinnitus rendered him "essentially" unemployable.  In support of this conclusion, J.D. indicated that the Veteran posed a significant safety risk in any job involving transportation, driving, or being around heavy or moving machinery.  The Veteran's limitations would likewise prevent verbal communication (either face-to-face or telephonically).  J.D. also expressed the opinion that the Veteran's severe service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  J.D. recommended that the Veteran avoid working in any noisy environment (which could exacerbate his hearing loss) and avoid any environment which required normal hearing and good speech understanding.  

The Veteran submitted a statement dated October 2011 in which he explained the October 2009 notation regarding his performance of heating and air conditioning service work.  Specifically, the Veteran stated that he was not employed by any company to perform this work.  Instead, he most often performed this work for family, friends, or "just to help out people who had problems."  The Veteran denied receiving compensation for this work and was only reimbursed for the cost of parts and supplies.  According to the Veteran, he performed this work to avoid idleness and to remain active.  

VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the central inquiry is whether the Veteran's service-connected disabilities are of  sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The record shows that the Veteran completed the 8th grade, and worked primarily as a sheet metal estimator before retiring in 1989.  

The Veteran's statements on the issue of unemployability due to his service-connected disabilities are competent and credible evidence, and therefore highly probative, particularly where the statements were consistent with other information associated with the claims file, including the VA records described above and relied upon to assign a combined 60 percent disability rating, effective May 11, 2009.  The evidence as a whole shows that the Veteran would not be able to obtain or maintain employment as a result of his service-connected disabilities.

In this regard, J.D. indicated in August 2010 the Veteran's severe hearing loss and tinnitus rendered him "essentially" unemployable.  In support of this conclusion, J.D. indicated that the Veteran posed a significant safety risk in any job involving transportation, driving, or being around heavy or moving machinery.  The Veteran's limitations would likewise prevent verbal communication (either face-to-face or telephonically).  J.D. also expressed the opinion that the Veteran's severe service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  J.D. recommended that the Veteran avoid working in any noisy environment (which could exacerbate his hearing loss) and avoid any environment which required normal hearing and good speech understanding.  

Although the Veteran acknowledged that he had not sought work since his retirement in 1989, he expressed the opinion that the severity of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  J.D.'s August 2010 opinion supports the Veteran's contention in this regard.  The Board further finds J.D.'s August 2010 opinion to be highly probative evidence on the issue of entitlement to TDIU.  In reaching this conclusion, J.D. relied on professional training and specialized expertise, an interview with and examination of the Veteran, and provided a complete rationale to support the stated opinions.  Further, there is no competent evidence of record to refute the conclusion that the Veteran's service-connected hearing loss and tinnitus rendered him "essentially" unemployable.  

The Board is aware that the Veteran performed some heating and air conditioning service work.  See October 2009 VA treatment note.  Such work, in the Board's opinion, appears to fall under the category of marginal employment, particularly where, as here, the Veteran primarily worked for family and friends and received no payment for this work.  Rather, he only sought reimbursement for the cost of parts and supplies.  See 38 C.F.R. § 4.16(a).  But, marginal employment is not considered to be substantially gainful employment and marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  

Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


